
	

115 HR 4266 : Acadia National Park Boundary Clarification Act
U.S. House of Representatives
2018-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 4266
		IN THE SENATE OF THE UNITED STATES
		March 14, 2018Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To clarify the boundary of Acadia National Park, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Acadia National Park Boundary Clarification Act. 2.Acadia National Park boundary clarificationSection 101 of Public Law 99–420 (16 U.S.C. 341 note) is amended—
 (1)in the first sentence, by striking In order to and inserting the following:  (a)BoundariesSubject to subsections (b) and (c)(2), to;
 (2)in the second sentence— (A)by striking The map shall be on file and inserting the following:
					
						(c)Availability and revisions of maps
 (1)AvailabilityThe map, together with the map described in subsection (b)(1) and any revised boundary map published under paragraph (2), if applicable, shall be—
 (A)on file; and (B)by striking Interior, and it shall be made and inserting the following:
					
 Interior; and(B)made; (3)by inserting after subsection (a) (as designated by paragraph (1)) the following:
				
					(b)Schoodic Peninsula addition
 (1)In generalThe boundary of the Park is confirmed to include approximately 1,441 acres of land and interests in land, as depicted on the map entitled Acadia National Park, Hancock County, Maine, Schoodic Peninsula Boundary Revision, numbered 123/129102, and dated July 10, 2015.
 (2)Ratification and approval of acquisitions of landCongress ratifies and approves— (A)effective as of September 26, 2013, the acquisition by the United States of the land and interests in the land described in paragraph (1); and
 (B)effective as of the date on which the alteration occurred, any alteration of the land or interests in the land described in paragraph (1) that is held or claimed by the United States (including conversion of the land to fee simple interest) that occurred after the date described in subparagraph (A).; and
 (4)in subsection (c) (as designated by paragraph (2)(A)), by adding at the end the following:  (2)Technical and limited revisionsSubject to section 102(k), notwithstanding any other provision of this section, the Secretary of the Interior (referred to in this title as the Secretary), by publication in the Federal Register of a revised boundary map or other description, may make—
 (A)such technical boundary revisions as the Secretary determines to be appropriate to the permanent boundaries of the Park (including any property of the Park located within the Schoodic Peninsula and Isle Au Haut districts) to resolve issues resulting from causes such as survey error or changed road alignments; and
 (B)such limited boundary revisions as the Secretary determines to be appropriate to the permanent boundaries of the Park to take into account acquisitions or losses, by exchange, donation, or purchase from willing sellers using donated or appropriated funds, of land adjacent to or within the Park, respectively, in any case in which the total acreage of the land to be so acquired or lost is less than 10 acres, subject to the condition that—
 (i)any such boundary revision shall not be a part of a more-comprehensive boundary revision; and (ii)all such boundary revisions, considered collectively with any technical boundary revisions made pursuant to subparagraph (A), do not increase the size of the Park by more than a total of 100 acres, as compared to the size of the Park on the date of enactment of this paragraph..
 3.Limitation on acquisitions of land for Acadia National ParkSection 102 of Public Law 99–420 (16 U.S.C. 341 note) is amended— (1)in subsection (a), in the matter preceding paragraph (1), by striking of the Interior (hereinafter in this title referred to as the Secretary);
 (2)in subsection (d)(1), in the first sentence, by striking the the and inserting the; (3)in subsection (k)—
 (A)by redesignating the subsection as paragraph (4) and indenting the paragraph appropriately; and (B)by moving the paragraph so as to appear at the end of subsection (b); and
 (4)by adding at the end the following:  (k)RequirementsBefore revising the boundaries of the Park pursuant to this section or section 101(c)(2)(B), the Secretary shall—
 (1)certify that the proposed boundary revision will contribute to, and is necessary for, the proper preservation, protection, interpretation, or management of the Park;
 (2)consult with the governing body of each county, city, town, or other jurisdiction with primary taxing authority over the land or interest in land to be acquired regarding the impacts of the proposed boundary revision;
 (3)obtain from each property owner the land or interest in land of which is proposed to be acquired for, or lost from, the Park written consent for the proposed boundary revision; and
 (4)submit to the Acadia National Park Advisory Commission established by section 103(a), the Committee on Natural Resources of the House of Representatives, the Committee on Energy and Natural Resources of the Senate, and the Maine Congressional Delegation a written notice of the proposed boundary revision.
 (l)LimitationThe Secretary may not use the authority provided by section 100506 of title 54, United States Code, to adjust the permanent boundaries of the Park pursuant to this title..
			4.Acadia National Park Advisory Commission
 (a)In generalThe Secretary shall reestablish and appoint members to the Acadia National Park Advisory Commission in accordance with section 103 of Public Law 99–420 (16 U.S.C. 341 note).
 (b)Conforming amendmentSection 103 of Public Law 99–420 (16 U.S.C. 341 note) is amended by striking subsection (f). 5.Repeal of certain provisions relating to Acadia National ParkThe following are repealed:
 (1)Section 3 of the Act of February 26, 1919 (40 Stat. 1178, chapter 45). (2)The first section of the Act of January 19, 1929 (45 Stat. 1083, chapter 77).
 6.Modification of use restrictionThe Act of August 1, 1950 (64 Stat. 383, chapter 511), is amended— (1)by striking That the Secretary and inserting the following:
				
 1.Conveyance of land in Acadia National ParkThe Secretary; and (2)by striking for school purposes and inserting for public purposes, subject to the conditions that use of the land shall not degrade or adversely impact the resources or values of Acadia National Park and that the land shall remain in public ownership for recreational, educational, or similar public purposes.
 7.Continuation of certain traditional usesTitle I of Public Law 99–420 (16 U.S.C. 341 note) is amended by adding at the end the following:  109.Continuation of certain traditional usesIn accordance with this section, the Secretary shall allow for the traditional, non-motorized harvesting of marine worms, clams, other shellfish, and other marine species (as defined in chapter 601 of title 12 of the Maine Revised Statutes (as in effect on the date of enactment of this section)), in accordance with the laws (including regulations and applicable judicial interpretations) of the State of Maine—
 (1)within the boundaries of the Park; and (2)on any land located outside of the boundaries of the Park with respect to which the Secretary has or obtains a property interest of any type pursuant to this title..
		8.Conveyance of certain land in Acadia National Park to the Town of Bar Harbor, Maine
 (a)In generalThe Secretary shall convey to the Town of Bar Harbor all right, title, and interest of the United States in and to the .29-acre parcel of land in Acadia National Park identified as lot 110–055–000 on the tax map of the Town of Bar Harbor for section 110, dated April 1, 2015, to be used for a solid waste transfer facility.
 (b)ReversionIf the land conveyed under subsection (a) is used for a purpose other than the purpose described in that subsection, the land shall, at the discretion of the Secretary, revert to the United States.
			
	Passed the House of Representatives March 13, 2018.Karen L. Haas,Clerk.
